Citation Nr: 1437766	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11- 34 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a sleep disorder, to include sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1960 to September 1964. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO), which denied service connection for sleep apnea.

The Board notes that a substantive appeal (VA Form 9) was received at the RO over 60 days after the issuance of a statement of the case in October 2011.  However, the Board will proceed with the Veteran's appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that the filing of a timely substantive appeal may be waived, and that, where the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he currently suffers from sleep apnea which originated during service in 1962, and that sleep apnea was not "discovered" until 1965, the year following his discharge from service.  He avers that while in service he experienced an inability to sleep, tiredness, being "half asleep while on duty," improper breathing, and depression as symptoms of his sleep apnea.  Although the Veteran's service treatment records (STRs) are silent as to complaints, diagnosis, or treatment for a sleep disturbance, to include sleep apnea, during a VA sleep consultation on May 7, 2007, the Veteran was referred for evaluation of possible sleep apnea because he was "snoring like crazy" and awakened at night losing his breath for the previous three to four months.  He also reported falling asleep while driving for the preceding three months, and that he was tired after sleeping all night and very sleepy during the day.   The assessment was sleep-disordered breathing and daytime sleepiness.  During a June 20, 2007, VA sleep consultation, the Veteran was seen for training and setup for in-home use of BIPAP (bi-level positive air pressure) for treatment of obstructive sleep apnea.  

Given the Veteran's contentions and his current diagnosis of sleep-disordered breathing and daytime sleepiness, the Board finds that a VA examination is warranted in order to assist in determining the nature and etiology of any sleep disorder, to include sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the appropriate examination to determine the current nature and likely etiology of the claimed sleep disorder, to include sleep apnea.  All relevant documents (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be made available to and reviewed by the examiner in rendering the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner must confirm that the record was reviewed in the examination report.  

All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report.  A complete history of the claimed sleep disorder should be obtained.  The VA examiner should opine as to whether there is a current sleep disorder (to include sleep apnea), and if so, is it as likely as not (i.e., to at least a 50 percent degree of probability) that a diagnosed sleep disorder had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident in service.  The examiner should discuss the Veteran's lay contention that while in service he experienced an inability to sleep, tiredness, being "half asleep while on duty," improper breathing, and depression as symptoms of his sleep apnea. 

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

2. After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



